Notice: This opinion is subject to formal revision before publication in the
Atlantic and Maryland Reporters. Users are requested to notify the Clerk of the
Court of any formal errors so that corrections may be made before the bound
volumes go to press.

             DISTRICT OF COLUMBIA COURT OF APPEALS

                                 No. 18-TX-383

           JASWANT SAWHNEY IRREVOCABLE TRUST, INC., APPELLANT,

                                        V.

                        DISTRICT OF COLUMBIA, APPELLEE.

                         Appeal from the Superior Court
                           of the District of Columbia
                                  (CVT-27-17)

                     (Hon. Alfred S. Irving, Jr., Trial Judge)

(Argued March 5, 2020                                 Decided September 3, 2020)

      Sat Nam S. Khalsa, with whom Roland F. Sennholz was on the brief, for
appellant.

      Mary L. Wilson, Senior Assistant Attorney General, with whom Karl A.
Racine, Attorney General for the District of Columbia, Loren L. AliKhan, Solicitor
General, and Caroline S. Van Zile, Deputy Solicitor General, were on the brief, for
appellee.

      Before MCLEESE and DEAHL, Associate Judges, and RUIZ, Senior Judge.


      DEAHL, Associate Judge: Appellant Jaswant Sawhney Irrevocable Trust,

Inc. applied for a real property tax exemption under D.C. Code § 47-1002(13)

(2015 Repl.). The real property in question is the only Sikh temple—also known
                                         2

as a gurdwara—in Washington, D.C. The tax exemption application was denied

by the District of Columbia Office of Tax and Revenue (OTR), and Sawhney Trust

appealed by filing a petition in the Superior Court. The Superior Court dismissed

Sawhney Trust’s petition for failure to state a claim upon which a tax exemption

could be granted. We reverse and remand for further proceedings.



                                             I.



      The following facts are not in dispute.      Sawhney Trust is a nonprofit

charitable corporation registered in the District of Columbia. It purchased the Sikh

Gurdwara located at 3801 Massachusetts Avenue, NW, also known as Square

1816, Lot 45, on May 7, 2013. Before Sawhney Trust purchased it, the Sikh

Cultural Society of Washington, D.C., Inc. owned and operated the Gurdwara.

The property was deemed tax exempt by OTR between 2005, when it opened as a

gurdwara, and 2013, when the Sikh Cultural Society sold it to Sawhney Trust.

When Sawhney Trust sought to extend that tax exemption, its application was

denied. OTR’s denial letter explained that Sawhney Trust could not avail itself of

the tax exemption extended to “churches” under D.C. Code § 47-1002(13),

because that provision “requires that a building must be owned and used by a

single congregation in order to qualify for exemption,” whereas “the Trust is a
                                          3

charitable organization, rather than a religious entity,” and therefore “cannot be

considered a church or congregation” under § 47-1002(13). Sawhney Trust filed a

petition seeking further review in the Superior Court. See D.C. Code § 47-1009.



      In its petition, Sawhney Trust claimed that the Gurdwara qualified for

exemption under D.C. Code § 47-1002(13), which exempts “[c]hurches, including

buildings and structures reasonably necessary and usual in the performance of the

activities of the church.” In addition to owning the Gurdwara, Sawhney Trust

alleged that it had also operated the Gurdwara since buying the property from the

Sikh Cultural Society.     It asserted that it “operate[d] Sikh Gurdwara (Sikh

Temple), as its auxiliary for conducting many religious activities.” Specifically,

Sawhney Trust claimed that under its ownership, the property remained dedicated

to the “identical purposes” as under the Sikh Cultural Society’s ownership, which

included serving “the religious, social, cultural, educational and spiritual needs” of

the Sikh community in the District. Sawhney Trust indicated that it had even

“added several religious activities” to the work of the Gurdwara. Beyond these

factual allegations, Sawhney Trust alleged legal error in OTR’s denial of its

application. It disputed OTR’s premise for denying its application, namely, that a

church building “must be owned and used by a single congregation” in order to

qualify for exemption under § 47-1002(13).
                                         4

      The government moved to dismiss Sawhney Trust’s petition for failing to

state a cognizable claim for exemption. It argued that concurrence of ownership

and use, the test applied by OTR in its determination, was, in fact, a prerequisite

for tax exemption under § 47-1002(13). Sawhney Trust’s petition, it argued, could

not survive this test because the property at issue was “owned by [Sawhney Trust],

which is a separate entity from the congregation which uses it.”



      The trial court granted the government’s motion and dismissed Sawhney

Trust’s petition. In its order, the court focused primarily on the legal question at

issue: whether concurrent ownership and use is required for exemption under

§ 47-1002(13). The court concluded that concurrence of ownership and use is

required by Trustees of St. Paul Methodist Episcopal Church South v. District of

Columbia, 212 F.2d 244 (D.C. Cir. 1954) and Bethel Pentecostal Tabernacle, Inc.

v. District of Columbia, 106 A.2d 143 (D.C. 1954). With regard to the facts

alleged by Sawhney Trust in its petition, the court indicated it was “not persuaded

by Sawhney Trust’s attempt to classify the Sikh Temple as an auxiliary of

Sawhney Trust” and concluded that the property was “not entitled to an exemption

under D.C. Code § 47-1002(13) because Sawhney Trust, the Property’s owner, is a

legal entity separate and apart from the Sikh community that uses the Property.”
                                          5

The trial court did not address OTR’s conclusion that, to be entitled to an

exemption, Sawhney Trust had to be a religious organization.



                                         II.



      Before turning to the merits, we address this court’s sua sponte inquiry into

whether Sawhney Trust’s January 5, 2016, “Application for Exemption from D.C.

Real Property Tax” should be considered as part of the appellate record before us.

The application was submitted to OTR and relied upon in its exemption denial, but

never filed with the Superior Court. We agree with the government’s position,

taken at oral argument, that the application was not part of the record before the

Superior Court and is not before us. We thus do not consider it in reaching our

decision.



      We have held that the Superior Court’s review of adverse tax assessment

rulings is conducted “on the basis of evidence presented at trial,” rather than on the

administrative record. Square 345 Assocs. v. District of Columbia, 721 A.2d 963,

965 (D.C. 1998); see also District of Columbia v. N.Y. Life Ins. Co., 650 A.2d 671,

672 (D.C. 1994) (The Superior Court’s “task is not to conduct a review of agency

action. Rather, the court must make an independent valuation of the property on

the basis of the evidence presented at trial.”); Rock Creek Plaza-Woodner Ltd.
                                          6

P’ship v. District of Columbia, 466 A.2d 857, 859 n.1 (D.C. 1983) (“When a

taxpayer appeals to the Superior Court . . . . ‘the whole case, both facts and law, is

open for consideration.’”) (quoting District of Columbia v. Burlington Apt. House

Co., 375 A.2d 1052, 1057 (D.C. 1977) (en banc)).



      This is not only a binding interpretation of the applicable statutory

provisions but also a sound one. Section 47-3303 of the D.C. Code, which governs

Superior Court review of petitions from tax exemption denials, 1 provides that the

Superior Court “shall hear and determine all questions arising on appeal and shall

make separate findings of fact and conclusions of law.”          Section 47-3304(a)

provides, relatedly, that “[d]ecisions of the Superior Court in civil tax cases are

reviewable in the same manner as other decisions of the court in civil cases tried

without a jury.” These provisions suggest that the Superior Court record begins as

a clean slate and is to be developed by the parties; it is neither limited to, nor

necessarily supplemented by, the record before the agency.




      1
       See D.C. Code § 47-1009 (adverse decisions under § 47-1002, as here, may
be appealed “in the same manner and to the same extent as is provided in §§ 47-
3303 and 3304”).
                                            7

      It admittedly adds some confusion that our statutory provisions refer to a

Superior Court proceeding challenging a tax assessment as an “appeal.” See D.C.

Code § 47-1009 (“appeal to the Superior Court”); D.C. Code § 47-3303 (referring

to Superior Court assessment challenge as an “appeal”); cf. Super. Ct. Tax R.

6(b)(4) (requiring Superior Court petitioner to plead assignments of error to the

assessing authority). But this minor linguistic oddity does not compel a contrary

conclusion. See, e.g., Colten v. Kentucky, 407 U.S. 104, 115 (1972) (discussing

right to “appeal” that is “in reality a trial de novo”).



      Given the Superior Court’s broad authority to receive new evidence,

establish a distinct record, and make independent factual determinations, we

conclude that Sawhney Trust’s petition for review initiated a new proceeding and

that the agency filings did not automatically become part of the record before the

Superior Court. Simply put, in appeals from tax exemption denials—unlike most

appeals preceded by an agency determination—the administrative proceedings do

not limit the courts’ consideration, nor do the usual principles of judicial deference

and substantial evidence review apply.            When challenging an adverse tax

assessment or exemption denial it is incumbent on the petitioner to present to the

Superior Court any evidence—including any materials before the agency—that it

is entitled to the exemption. Square 345 Assocs., 721 A.2d at 965 (“[T]he taxpayer
                                         8

bears the burden to show that the assessment it challenges is incorrect.”); see also

Super. Ct. Tax R. 6(b) (instructing that the “petitioner may append to the petition

such other statements or documents as are material”). The application is thus not

before us on appeal because it was never entered into the Superior Court record.

See D.C. App. R. 10(a). Either party may seek to submit the application into the

trial court record on remand, though we leave to the trial court whether to accept

such a submission.



                                        III.



      We now turn to the merits. The trial court dismissed Sawhney Trust’s

petition for failure to state a claim upon which relief (a tax exemption) might be

granted. We review dismissals for failure to state a claim, like those under Rule

12(b)(6),2 de novo. Super. Ct. Civ. R. 12(b)(6); Grayson v. AT&T Corp., 15 A.3d

219, 228 (D.C. 2011) (en banc). In reviewing the petition under this standard, we


      2
         The parties have never disputed that the standards embodied in Super. Ct.
Civ. R. 12(b)(6) applied to the proceedings below, though as the trial court noted,
the tax division has not formally adopted Rule 12(b)(6) and does not have an
equivalent provision in its own rules. Nonetheless, it is common practice for the
tax division to hear and decide motions to dismiss under the framework of Rule
12(b)(6). Given the parties’ agreement that Rule 12(b)(6)’s familiar standards
were applicable to the proceedings below, we review the judgment as we would a
Rule 12(b)(6) dismissal.
                                          9

accept all factual allegations as true and construe all inferences in favor of the

petitioner. Grayson, 15 A.3d at 228. “Because ‘[o]ur rules reject the approach that

pleading is a game of skill in which one misstep . . . may be decisive to the

outcome’ and ‘manifest a preference for resolution of disputes on the merits, not

on technicalities of pleading,’ we construe pleadings ‘as to do substantial justice.’”

Id. (quoting Clampitt v. Am. Univ., 957 A.2d 23, 29 (D.C. 2008)). A case should

not be dismissed at the pleading stage because the trial court does not believe a

plaintiff will ultimately prevail. “Indeed it may appear on the face of the pleadings

that a recovery is very remote and unlikely but that is not the test.” Id. (quoting

Solers, Inc. v. Doe, 977 A.2d 941, 947 (D.C. 2009)). The test we apply is the one

outlined by the United States Supreme Court in Ashcroft v. Iqbal, 556 U.S. 662

(2009)—whether there is sufficient factual matter, accepted as true, to “state a

claim to relief that is plausible on its face.” Potomac Dev. Corp. v. District of

Columbia, 28 A.3d 531, 544 (D.C. 2011) (quoting Iqbal, 556 U.S. at 678).



      When addressing disputes over the District’s real property tax exemption

statutes, we bear in mind that “[i]t is firmly established in the jurisprudence

relating to the District’s real property tax that exemptions from taxation are to be

construed strictly against the party claiming an exemption.” Nat’l Med. Ass’n, Inc.

v. District of Columbia, 611 A.2d 53, 55 (D.C. 1992). “Any arguable ambiguity in
                                         10

the statutory language must consequently be resolved, if reasonably possible, in

favor of the District.” 1137 19th St. Assocs. v. District of Columbia, 769 A.2d 155,

164 (D.C. 2001).



      Sawhney Trust raises two main arguments in support of reversing the trial

court’s judgment of dismissal. First, it makes the broad argument that concurrence

of ownership and use is not required under the plain terms of § 47-1002(13), so

that the trial court erred in imposing that requirement.3 Second, it argues that even

if concurrent ownership and use is required, the trial court erred in granting the

motion to dismiss because the petition, viewed in the light most favorable to

Sawhney Trust, sufficiently alleged concurrent ownership and use. We take these

arguments in turn, and, because we agree with Sawhney Trust on the second point,

we then address the government’s additional arguments for affirmance.



                                         A.



      3
          It argues, in the alternative, that to the extent our precedents require
concurrence of ownership and use, those precedents were wrongly decided and
should be overturned. As Sawhney Trust recognizes, however, a division of this
court is not empowered to overturn our past precedents so we do not consider this
argument. M.A.P. v. Ryan, 285 A.2d 310, 312 (D.C. 1971) (“[N]o division of this
court will overrule a prior decision of this court,” as “such result can only be
accomplished by this court en banc.”).
                                          11

      Sawhney Trust’s broad argument is that, contrary to the trial court’s

reasoning, there is no concurrence of ownership and use requirement in § 47-

1002(13). That provision’s plain language, the argument goes, is indifferent to

who owns the church property in question.          “[T]he exemption applies to the

building not the institution” that owns it, Sawhney Trust argues, and “[s]o long as

the church building in question is used . . . primarily and regularly for public

religious worship, the building is eligible for exemption.”       In other words, in

Sawhney Trust’s view, “church buildings are entitled to exemption based on the

activities that take place within them rather than on who owns a particular church

building.” The plain language of § 47-1002(13) is susceptible to that reading, as it

exempts the following real property from taxation:


             Churches, including buildings and structures reasonably
             necessary and usual in the performance of the activities
             of the church. A church building is one primarily and
             regularly used by its congregation for public religious
             worship.


D.C. Code § 47-1002(13).4




      4
          Throughout this opinion we use the term “church,” as it appears in the
statute, but understand it to include like buildings that are affiliated with religious
and spiritual groups outside the Christian tradition including, for example,
gurdwaras, mosques, temples, and synagogues.
                                          12

      Whatever force Sawhney Trust’s statutory interpretation argument has,

however, its interpretation is squarely foreclosed by our precedents. The United

States Court of Appeals for the District of Columbia Circuit narrowly interpreted

the statute’s text in 1954 when deciding Trustees of St. Paul, 212 F.2d at 248–49,

249 n.6, an opinion that is binding on this court. 5 In Trustees of St. Paul, the court

considered whether a church owned by a Methodist religious corporation, which

was rented out to several entirely separate religious organizations, 6 was entitled to

a tax exemption under the identically worded predecessor to the modern-day § 47-

1002(13). Id. at 246 & n.1 (construing D.C. Code § 47-801a(m) (1951 Ed.)). The

court found that the church did not qualify for exemption because it “had not been

‘primarily and regularly used by its congregation for public religious worship.’”

Id. at 248.




      5
         M.A.P., 285 A.2d at 312 (“With respect to decisions of the United States
Court of Appeals rendered prior to February 1, 1971, we recognize that they, like
the decisions of this court, constitute the case law of the District of Columbia.”).
      6
          At various points the Trustees of St. Paul Methodist Episcopal Church
rented its building out to “Young Peoples Synagogue, Inc.,” to “Christ Temple
Church,” and “to the First Church of the Nazarene.” Trustees of St. Paul, 212 F.2d
at 247. Aside from the transactional lessor-lessee relationship, there was no
apparent affiliation between the Trustees of St. Paul and any of those
organizations.
                                         13

      The court emphasized that the use of the word “its” preceding

“congregation” in the statute’s text indicated some requisite affiliation between the

congregation and the “religious organization which owns the building” and held

accordingly that “concurrence of ownership and use is essential to the exemption

of a church building.” Id. at 249 n.6. In reaching that conclusion, the court

reasoned that the antecedent of the word “its” is “the religious organization which

owns the building.” Id. Sawhney Trust counters that the statutory text never refers

to a “religious organization which owns the building,” so it is untenable to treat

that phrase as the antecedent of the word “its.” The better reading, in Sawhney

Trust’s view, is that the antecedent of the word “its” is “a church building,” a

phrase occurring earlier in the same sentence, so that “its congregation” refers to

whatever congregation uses the church building for public religious worship. It

may well be that Sawhney Trust advances the better interpretation of § 47-

1002(13).   But this is not a matter of first impression, and the interpretation

Sawhney Trust advances is foreclosed by Trustees of St. Paul.



      The holding of Trustees of St. Paul was also reaffirmed, later in the same

year, by this court’s predecessor in Bethel Pentecostal, 106 A.2d at 145. In that

case, a religious corporation requested tax exemption for a newly acquired church

property that was undergoing renovations. Id. at 144. Although congregants
                                         14

visited the church occasionally and would pray or “sing a song or two” before

helping with the renovation work, the congregation held its regular services at

another location.   Id.   The court found the property ineligible for exemption

because “[t]o hold that property which is being prepared for use as a church is the

same as property which is being used as a church would be a distortion of the plain

language of the statute.” Id. The court further held, as most relevant here, that

because the property was pending sale during the contested time period—so that it

was still owned by the seller, an Episcopal church, but was being used by the

buyer, Bethel Pentecostal—the property did not satisfy the concurrent ownership

and use test, which is “essential to the exemption of a church building.” Id. at 145

(quoting Trustees of St. Paul, 212 F.2d at 249 n.6).



      The holdings of both Trustees of St. Paul and Bethel Pentecostal are

unambiguous and provide that “concurrence of ownership and use is essential to

the exemption of a church building.” Trustees of St. Paul, 212 F.2d at 249 n.6;

Bethel Pentecostal, 106 A.2d at 145. We thus agree with the trial court that

Sawhney Trust was required to plead concurrence of ownership and use in order to

claim exemption under § 47-1002(13). We likewise agree with the government

that the arguments advanced by Sawhney Trust for the alteration or wholesale
                                          15

elimination of this statutorily derived standard would be better addressed to the

District of Columbia Council or to the en banc court.



                                          B.



       Having found that concurrence of ownership and use is required under § 47-

1002(13), we now address whether Sawhney Trust’s petition set forth a facially

plausible claim that it concurrently owns and uses the Gurdwara. We believe it

did.



       Sawhney Trust’s ownership of the Gurdwara was plainly alleged in its

petition. What is in dispute is whether Sawhney Trust uses the Gurdwara. In its

petition, Sawhney Trust stated that it “operates Sikh Gurdwara (Sikh Temple), as

its auxiliary for conducting many religious activities” and that the Gurdwara is

dedicated to “meeting the religious, social, cultural, educational and spiritual needs

of the Sikh Community in the District.”



       The trial court found these allegations insufficient as a matter of law to

establish Sawhney Trust’s use of the Gurdwara for two related reasons. First, it

concluded that the property was “not entitled to an exemption under D.C. Code

§ 47-1002(13) because Sawhney Trust, the Property’s owner, is a legal entity
                                        16

separate and apart from the Sikh community that uses the Property.” Second, as to

Sawhney Trust’s representation that it operates the Gurdwara as “its auxiliary,” the

court was “not persuaded by Sawhney Trust’s attempt to classify the Sikh Temple

as an auxiliary of Sawhney Trust.” An auxiliary relationship was inapposite, in the

trial court’s view, because while this court’s precedents recognize that buildings

owned by one charitable organization and operated by an auxiliary charitable

organization may be entitled to a tax exemption under § 47-1002(8) (providing a

tax exemption for buildings “belonging to and operated by” charitable

organizations), the same is not true of church buildings. Compare Catholic Home

for Aged Ladies v. District of Columbia, 161 F.2d 901, 902 (D.C. Cir. 1947)

(holding a non-profit “old ladies’ home” owned by one charitable organization and

operated by its auxiliary was entitled to an exemption under § 47-1002(8)’s

predecessor statute), with Trustees of St. Paul, 212 F.2d at 249 n.6 (holding

Catholic Home’s analysis of the charitable building exemption inapplicable to the

church building exemption now codified at § 47-1002(13)). Neither is a valid

reason to deny the exemption as a matter of law.



    1. There Is No Legal Identity Requirement for a § 47-1002(13) Exemption


      The trial court found Sawhney Trust was not entitled to exemption because

it “is a legal entity separate and apart from the Sikh community that uses the
                                          17

property.” This reasoning echoed the government’s view, espoused before the trial

court, that a church owner cannot claim the § 47-1002(13) tax exemption if it “is a

separate entity from the congregation which uses” the church. Sawhney Trust

concedes that the Sikh community uses the Gurdwara but argues that unlike the

transactional relationships between the entirely separate church owners and

congregations in Trustees of Saint Paul and Bethel Pentecostal, it is itself an

integral part of the Sikh community. Sawhney Trust submits that “there is no

meaningful separation between the Trust and the community that attends services

at the Gurdwara,” and that “individual trustees of the Trust are themselves

members of the Gurdwara’s congregation and, alongside other members of the

congregation, make up the leadership at the Gurdwara.” 7



      We agree that those facts, if established, would demonstrate that Sawhney

Trust uses the Gurdwara for public religious worship so that it would be entitled to

a tax exemption under § 47-1002(13). Neither Trustees of St. Paul nor Bethel


      7
         We acknowledge that Sawhney Trust’s petition was not a model of clarity
and that it has had to flesh out this point in the appellate briefing, as quoted above.
But the petition does allege that Sawhney Trust “operates Sikh Gurdwara,” that the
Gurdwara is “owned and used by a single congregation,” and that it is not “owned
by one organization and used by another group or congregation.” We view the
language in the appellate briefing as mere elaboration on the petition’s
representations, which themselves were sufficient to survive a motion to dismiss.
                                         18

Pentecostal suggest that there must be a precise legal identity shared by the church

owner and congregants in order to qualify for this property tax exemption.

Trustees of St. Paul concerned one religious organization leasing its church to

several different and unaffiliated organizations.      212 F.2d at 247.       Bethel

Pentecostal, likewise, addressed the situation where one religious organization

allowed another unaffiliated organization to use its church property during the

pendency of a sale between the two. 106 A.2d at 144. In each of those decisions,

the court dealt with buildings, the ownership and use of which was divided

between wholly unaffiliated religious organizations engaged only in arms-length

transactional relationships.   Here, unlike in Trustees of St. Paul or Bethel

Pentecostal, there is only one organization—Sawhney Trust—and no indication

that some separate organization owns or uses the Gurdwara. To the contrary,

Sawhney Trust has alleged that it alone operates the Gurdwara. Trustees of St.

Paul and Bethel Pentecostal do not stand for the proposition that the congregation

must itself own the church building in question. The cases require instead that the

congregation not be wholly distinct from the entity that does.



      Nor do we think it makes any sense to require that a church’s owner and its

congregation be the same legal entity in order to qualify for this tax exemption, a

condition that does not appear in the relevant statutory language or in the case law.
                                        19

For starters, it is not clear what such a requirement would even mean. The word

“congregation” is not defined in the statute, but in this context is generally

understood to mean “an assembly of persons” who meet, often “habitually,” for

“worship” and “for religious instruction.”      See, e.g., Webster’s Third New

International Dictionary 478 (2002). It is not typically defined by its legal form,

nor indeed by any legal formality.



      Perhaps the trial court was endorsing OTR’s view that the exemption is

inapplicable “because the [Gurdwara] is owned by [Sawhney] Trust, rather than

the congregation that worships there,” and because Sawhney Trust “appears to be

governed by a board of trustees who are not appointed or controlled by the

congregation using the property.” It is unclear how many churches would run

afoul of that test—requiring that the congregants themselves have ultimate control

over the church building’s ownership—and when pressed on this point at oral

argument the government offered little defense of it.8 See Roberts-Douglas v.


      8
          For instance, when asked if a church building owned by one of the
church’s bishops would qualify for tax exemption, government counsel offered a
“probably,” provided the bishop was “participating in the church.” See, e.g.,
Roberts-Douglas, 624 A.2d at 411 (Wagner, J., concurring) (describing church as
being “owned and controlled by Bishop Meares and his family”). That is tough to
square with OTR’s position, and the one the government took before the trial court,
that the congregation itself must exercise control over the ownership of the church.
Likewise, when asked whether a church placing legal title to a place of worship in
                                                                      (continued…)
                                         20

Meares, 624 A.2d 405, 410–11 (D.C. 1992) (describing the “Evangel Temple” in

the District of Columbia as “governed by a Presbytery composed of ministers” that

“holds title to all church property”); see generally Michael W. McConnell & Luke

W. Goodrich, On Resolving Church Property Disputes, 58 Ariz. L. Rev. 307, 327–

30 (2016) (explaining that religious associations governed by congregations

represent only one end of a wide spectrum of religious polity and that “many

religious associations are neither ‘congregational’ nor ‘hierarchical,’” but “fall

somewhere between the two, or change over time,” with this being “particularly

true of non-Christian religious organizations, which often do not share the

Christian notions of ‘assembly’ and ‘membership’”).



      There are strong reasons for us to tread lightly in this area rather than

extending a preferred tax-exempt status only to religious organizations that subject

themselves to one particular form of internal governance. See U.S. Const. amend.

I; Holy Virgin Prot. Cathedral of the Russian Orthodox Church Outside Russ. v.


(…continued)
a trust controlled by the church would qualify for exemption, the government
responded that “might get us closer,” but quickly reversed its position, saying “if
the trust is not a church, then no,” it would not qualify. But see, e.g., Mount
Jezreel Christians Without a Home v. Board of Trustees of Mount Jezreel Baptist
Church, 582 A.2d 237, 239 (D.C. 1990) (describing “title to the church property”
as “vested in the trustees or directors,” with the property itself “held in trust ‘for
the uses and purposes named and no other’”).
                                         21

Chertoff, 499 F.3d 658, 662 (7th Cir. 2007) (“Courts normally do not interfere in

the internal affairs of religious institutions.”) (citing Serbian E. Orthodox Diocese

for the U.S. & Can. v. Milivojevich, 426 U.S. 696, 721 (1976)). Where neither the

statutory text nor our precedents even hint at such a restrictive reading of § 47-

1002(13), we reject it.



        2. The Alleged Auxiliary Relationship Between Sawhney Trust and
           the Gurdwara May Satisfy the Requirements of § 47-1002(13)



      The trial court and the government both discount Sawhney Trust’s allegation

that it operates the Gurdwara “as its auxiliary.” To varying degrees they treat that

allegation as, at best, inapposite and, at worst, a concession that Sawhney Trust

does not itself use or operate the Gurdwara. It is neither. It is a plain allegation

that Sawhney Trust operates the Gurdwara.



      Sawhney Trust’s use of the word “auxiliary” appears to have been a

misguided attempt to bring itself under the auspices of Catholic Home, which

disavows the concurrence of ownership and use requirement for charitable

buildings now codified under § 47-1002(8). 161 F.2d at 902 (construing D.C.

Code § 47-801a(h) (1940 Ed. & 1946 Supp.)). As explained above, Catholic

Home provides that a building owned by one charitable organization and used by
                                          22

another satisfies the requirements of § 47-1002(8), governing “[b]uildings

belonging to and operated by [charitable] institutions.” D.C. Code § 47-1002(8);

161 F.2d at 902. That position was rejected as inapplicable to church buildings

under the exemption now codified at § 47-1002(13) by Trustees of St. Paul. 212

F.2d at 249 n.6. But Sawhney Trust’s legal misstep does not detract from its

critical factual allegation that it alone operates the Gurdwara.



      While Sawhney Trust’s reliance on Catholic Home is indeed misplaced to

the extent it argues that concurrent ownership and use is not required under § 47-

1002(13)—in direct contravention of the holding in Trustees of St. Paul—it does

not follow that Sawhney Trust’s description of the Gurdwara as its auxiliary

defeats or is irrelevant to its claim. Although we reaffirm here that concurrence of

ownership and use is required under § 47-1002(13), that legal conclusion does little

to resolve the question presented by the factual allegations in this case: Whether a

church building owned by a single organization and operated in an auxiliary nature

by that same organization can satisfy concurrent ownership and use. In resolving

this question, we find the court’s analysis of auxiliary organizations in Catholic

Home instructive.
                                        23

      Catholic Home for Aged Ladies, a nonprofit charitable corporation, provided

rent-free housing to elderly women without means to support themselves. Catholic

Home, 161 F.2d at 901. Recognizing that there was additional need for low-rent

housing among elderly women of limited means, Catholic Home for Aged Ladies

purchased an additional residential property and incorporated an auxiliary

nonprofit corporation called Saint Margaret Mary House to operate the home. Id.

Catholic Home for Aged Ladies applied for real property tax exemption on this

newly acquired residential property and was denied on the basis that there was no

concurrence of ownership and use. Id. The United States Court of Appeals for the

District of Columbia Circuit reversed on the grounds that concurrence of

ownership and use was not required under § 47-1002(8)’s predecessor statute. Id.

at 902.



      In addition to this central statutory holding, the court also considered the

auxiliary structure of the organizations under the framework of concurrent

ownership and use and ultimately rejected the notion that the property at issue was,

in fact, separately owned and operated. Although the property was owned by

Catholic Home for Aged Ladies and operated by its “auxiliary charity” Saint

Margaret Mary House, the court designated this distinction a mere technicality,

saying, “if we look through the shadow to the substance we find that both charities
                                        24

are, except in name, one and the same, though separately organized to accomplish

each [charity’s] specific purpose.” Id. Whether Sawhney Trust concurrently owns

and operates the Gurdwara is ultimately a factual question that will turn on whether

it participates in the religious activities of the Gurdwara or instead deals with it

only through arms-length transactions, 9 as in Trustees of St. Paul and Bethel

Pentecostal. At this stage, Sawhney Trust’s allegations that it owns and operates

the Gurdwara as its auxiliary, providing religious services to meet the needs of the

local Sikh community, is enough to state a plausible claim that it meets the

requirements of this test.



      To the extent the trial court found the auxiliary nature of the Gurdwara’s

operation insufficient because it indicates that Sawhney Trust is engaged in

additional activities that are not explicitly or traditionally religious, we do not

believe that this defeats its claim either. In its denial letter, OTR stressed that

Sawhney Trust’s “purposes and activities consist of providing tuition assistance to

needy students and providing financial support to the All India Pingalwara Society

or other charities in India,” benefiting individuals who are not members of the

      9
         What we mean by “religious activities”—an admittedly opaque term—is
that Sawhney Trust must be engaged in the religious elements of the Gurdwara, as
opposed to merely providing facilities management, financial support, or the like,
as was the case in Trustees of St. Paul and Bethel Pentecostal.
                                         25

congregation. Sawhney Trust does not dispute that it originally incorporated to

engage in charitable work, that it continues to engage in charitable work outside

the scope of the Gurdwara’s operation, or that much of this work benefits residents

of India.   Sawhney Trust submits on appeal that its petition “used the term

‘auxiliary’ to describe the Gurdwara’s relationship to the Trust, indicating that

owning and operating the Gurdwara is an integrated function of the Trust alongside

the Trust’s other tax-exempt charitable activities.” This is an inference that can

readily be drawn from the facts alleged and it is not one that defeats a claim for tax

exemption under § 47-1002(13).         Sawhney Trust’s characterization of the

Gurdwara’s operation as auxiliary to its other charitable work does not make

Sawhney Trust’s claim for exemption implausible.            Just as two separately

incorporated organizations may satisfy concurrence of ownership and use where

they are “except in name, one and the same,” Catholic Home, 161 F.2d at 902,

there is no reason why a single organization engaged in charitable work extending

beyond its operation of a church could not.



      Indeed, we find no basis in either the text of the statute or this court’s

precedents to support the proposition that an otherwise tax-exempt church property

must lose its exemption if the organization owning it engages in outside charitable

work. Although the property itself must be used “primarily and regularly . . . for
                                           26

public religious worship,” there is no like limitation on the primary activities of the

entity that owns the property.      D.C. Code § 47-1002(13).        Imposing such a

requirement would not only significantly narrow the existing exemption, without a

basis in text or precedent for doing so, but would also run counter to the charitable

practices—and in many cases, teachings—of diverse religious traditions.            We

decline to adopt such an interpretation.



                                           C.



      The government makes two additional arguments in support of affirmance

that were not addressed by the Superior Court. First, it argues that Sawhney

Trust’s petition did not allege concurrent ownership and use because it conceded

that the property actually remains under the operation of its prior owner, the Sikh

Cultural Society. Second, the government argues that Sawhney Trust is ineligible

for exemption under § 47-1002(13) because it is a charitable organization rather

than a “religious organization.” Neither argument is persuasive.



                    1. The Pleadings Do Not Establish that the
                   Sikh Cultural Society Operates the Gurdwara.


      The government argues on appeal that Sawhney Trust does not, in fact,

operate the Gurdwara. It points to Sawhney Trust’s statement in its petition that
                                         27

“[t]he Property since its purchase is dedicated not only to the identical purpose of

Sikh Society, but has added several religious activities.”       That is an implicit

concession, the argument goes, that “a distinct corporate entity, the Sikh Cultural

Society used the property for religious activities before it sold the property and

continues with the same religious activities at the Temple after the sale.”



      That is a quantum logical leap, and not one we can draw from the pleadings.

To say that the Gurdwara remains dedicated to the identical purpose that the Sikh

Cultural Society used the Gurdwara for—serving the Sikh community—does not

express, imply, suggest, or even hint that the Sikh Cultural Society rather than

Sawhney Trust continues to operate the property. In fact, Sawhney Trust alleged

just the opposite, that it itself operates the Gurdwara. If the government believes

otherwise, for whatever reason, it can attempt to develop a record to that effect on

remand. But at this stage of the proceedings, Sawhney Trust is entitled to the

benefit of all inferences and there is no reason to draw this tenuous inference

advocated by the government.



         2. Section 47-1002(13) Contains No “Religious Organization”
    Requirement Beyond that the Same Organization Own and Use the Church


      In addition to its other claims, the District of Columbia argues that Sawhney

Trust does not qualify for exemption under § 47-1002(13) because it is not a
                                          28

“religious organization,” as that phrase appears in Trustees of St. Paul, 212 F.2d at

249 n.6, though it is not in the text of § 47-1002(13). It bases this conclusion on

OTR’s statement that Sawhney Trust characterized itself in its application for

exemption as a “charitable, non-profit organization.” Sawhney Trust states on

appeal that it considers itself a religious, charitable, and educational organization

and asserts that the organization itself is a tax-exempt nonprofit corporation.



      Our precedents instruct “that the terms ‘religion’ and ‘religious’” are to be

construed, for purposes of the tax exemption under § 47-1002(13), in accordance

with their “ordinary usage,” which defies classification of religions via “rigid

concepts.” Washington Ethical Soc’y v. District of Columbia, 249 F.2d 127, 129

(D.C. Cir. 1957). We thus need not determine “broadly whether [Sawhney Trust]

is in an ecclesiastical sense a religious society or church” to answer the narrow

question of whether its property qualifies for exemption under § 47-1002(13). Id.

While Trustees of St. Paul states that the tax exemption under § 47-1002(13)

inheres to the benefit of the “religious organization which owns the building,” 212

F.2d at 249 n.6, it does not presume to adopt an interpretation of what qualifies as a
                                          29

religious organization, beyond that it be an organization that owns and operates the

church in question.10



      Exemption of church buildings under § 47-1002(13) exists in the context of

like exemptions for “art galleries, libraries, public charities, hospitals, schools and

colleges.” Washington Ethical Soc’y, 249 F.2d at 129; D.C. Code § 47-1002. The

critical inquiry under the statutory framework is the use of the property, not the

structure of the organization that owns it. That is a marked contrast from the

separate real property tax exemption provided in § 47-1002(14), which is limited to

buildings used for religious activities so long as they also “belong[] to religious

corporations and societies.” Under that exemption, unlike § 47-1002(13), there is

at least a plausible textual argument that the owner of the building must, in some

more limited sense, be a religious organization.        But no similarly restrictive

language appears in § 47-1002(13). Where an organization owns and operates a




      10
          There was no occasion to consider this issue in Trustees of St. Paul where
there was no dispute that the church owner was a religious organization; the
dispute, instead, centered on whether one religious organization leasing its church
out to an entirely separate and unaffiliated religious organization in an arms-length
transaction could benefit from the tax exemption under § 47-1002(13). 212 F.2d at
246–47. We do not disturb Trustees of St. Paul’s holding, which did nothing more
than answer that narrow question in the negative.
                                         30

church by participating in its religious elements, see supra note 9, it is a religious

organization in the relevant sense that term was used in Trustees of St. Paul.



       Sawhney Trust has alleged enough to establish a plausible claim that the

Gurdwara is “primarily and regularly used by its congregation for public religious

worship.” D.C. Code § 47-1002(13). Where this standard is met, a claim for

exemption will not be defeated because the organization itself could be

characterized as doing more to serve another cause in the public interest on a not-

for-profit basis.



                                         IV.



       We reverse the trial court’s order dismissing Sawhney Trust’s petition and

remand for further proceedings. Sawhney Trust filed a petition in the Superior

Court alleging that it owns and operates the Gurdwara, which provides religious

services to meet the cultural and spiritual needs of the Sikh community in the

District. If Sawhney Trust can establish those facts as true, it is entitled to an

exemption from real property taxes for the Gurdwara under § 47-1002(13).



                                                           So ordered.